Title: From George Washington to Brigadier General James Potter, 19 October 1777
From: Washington, George
To: Potter, James



Dr Sir,
Head Quarters [Worcester Township, Pa.] 19th Octr 1777

I have receivd your Letter by the bearer and am exceeding sorry to find your Brigade so much weaken’d—What can be the meaning of it? I have no doubt but that you will render all the Service you can with those you have, & therefore shall say nothing more on that head—The Enemy have totally abandoned German Town—I sent a large Detachment there this Morning who got down just as they had withdrawn their Picquets. the whole Army will move downwards at four Oclock in the Morning when we shall be nearer to you.
I am not so much of opinion that the Enemy are about to remove from Phila. as that they are meditating a serious attack upon our defences of the River. for this reason it is that I wish you could annoy them that way if possible. I am Dr Sir Yr Most Obedt St

Go: Washington


P.S. Is there no getting more of the Militia of Chester &ca to your aid?

